Citation Nr: 0601753	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver for pension overpayment in the amount 
of $5,243.00.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from July 1950 to July 1955, 
and from October 1955 to July 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office in Los Angeles, California.


FINDINGS OF FACT

1.  The veteran received overpayment of pension benefits in 
the amount of $5,243.00.

2.  Notice of the indebtedness was sent to the appellant at 
his address of record in August 4, 2000.

3.  The appellant filed a request for waiver of the 
overpayment in February 2003, in excess of 180 days after 
notice of the indebtedness was sent to him.


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of pension benefits.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate the claim and to assist 
in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the claim.  See 
Veterans Claims Assistance Act of 2000 (the VCAA), 38 
U.S.C.A. §§ 5103, 5103A, 3.159 (West 2002).

Under the provisions of the VCAA and its implementing 
regulations, on receipt of a claim for benefits VA will 
notify the claimant of the evidence that is necessary to 
substantiate the claim. VA will also make reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.

However, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different chapter (i.e. Chapter 51).  In addition, the 
disposition of this case is based on the operation of law.  
The Court has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002)

Therefore, the VCAA and its implementing regulations is not 
for application in this matter.

Law and regulations

A request for waiver of an indebtedness other than for loan 
guaranty shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) 
(2005).

The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by either VA or postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in receipt of the notification of indebtedness beyond 
the time customarily required for mailing. 38 C.F.R. § 
1.963(b)(2).  If the delay in the receipt of the notice of 
indebtedness is substantiated, the 180-day period is computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  Id.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted 
that where the law and not the evidence is dispositive, a 
claim should be denied or an appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.

Moreover, in connection with the mailing of correspondence 
and the presumption of regularity in the administrative 
process, the Court has held that VA may rely on the "last 
known address" shown of record, see Thompson v. Brown 
(Charles), 8 Vet. App. 169, 175 (1995), and that the burden 
is on the appellant to keep VA apprised of his or her 
whereabouts; if he or she does not do so, there is no burden 
on the part of the VA to "turn up heaven and earth to find 
[the appellant]," see Hyson v. Brown, 5 Vet. App. 262 (1993).

Factual background

In a letter of May 11, 2000, the RO informed the veteran that 
they were planning to stop his pension benefits based on his 
Social Security income from December 1, 1999.  The veteran 
was informed that unless the information received from Social 
Security was wrong, that his benefits would be stopped 
retroactively as of December 1, 1999.  The veteran did not 
respond.  Via a letter dated on July 19, 2000, the veteran 
was informed that his pension benefits had been terminated.  

The record on appeal reflects that VA's Debt Management 
Center (DMC) sent a letter to the appellant on August 4, 2000 
informing him of the overpayment in question and his rights 
with respect to requesting a waiver of the resulting debt.  A 
copy of the actual notice letter sent by the DMC on August 4, 
2000 is not of record, but the appellant does not dispute 
that he received this letter or contend that a mistake was 
made by either VA or postal authorities in the mailing of 
this notice letter to his address of record at the time the 
letter was sent.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994) [there is a presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary].

Thereafter, the record reflects that the appellant filed a 
request for waiver of the overpayment in February 2003.  In 
February 2003, the AOJ denied his claim on the basis that the 
request was not timely filed pursuant to 38 C.F.R. § 
1.963(b)(2).  This appeal followed.

The appellant does not dispute these facts, but instead, in a 
letter dated in March 2003, argues that he had filed a 
request for a waiver within the required time period with the 
assistance of the Riverside Office of Veterans Affairs, but 
that he realized the letter was never received by the DMC.  
He stated further that the representative from the Riverside 
Office who helped him was on extended leave and that a copy 
of the waiver request could not be located.  

Analysis

The appellant's February 2003 waiver request was made in 
excess of 180 days after notice of the overpayment was sent 
to his address of record by the DMC in August 4, 2000.  Under 
the law, this constitutes an untimely filing of his waiver 
application.  See 38 U.S.C.A. § 5302(a) (West 2002).

The appellant does not dispute that he received this letter.  
Nor does he contend that a mistake was made by either VA or 
postal authorities in the mailing of this notice letter to 
his address of record at the time the letter was sent.  See 
Mindenhall, supra; see also Baxter v. Principi, 17 Vet. App. 
407 (2004) [the Board need not examine whether presumption of 
regularity has been rebutted unless and until an appellant, 
at a minimum, alleges that he or she did not receive the 
document in question].

In this case, there is nothing to suggest that the DMC's debt 
notice letter of May 2001 was not sent in the regular and 
ordinary manner that correspondence is delivered into the 
custody of the United States Postal Service and mailed to the 
addressee.  Furthermore, there is no evidence that any other 
correspondence that could be construed as a request for 
waiver was received by VA until the appellant's request for 
waiver was received in April 2002, and he does not contend 
otherwise.

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).

Accordingly, as the appellant's request for waiver of 
recovery of an overpayment of pension benefits was not timely 
filed, his claim is denied.  Sabonis, supra.


ORDER

The appellant's request for waiver of overpayment of pension 
benefits was not timely filed and therefore, the appeal is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


